DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 17, the phrase ‘and is received solar heat’ is not grammatically correct in view of the rest of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In line 14, the phrase ‘and is received solar heat’ is not grammatically correct in view of the rest of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the indoor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baruchi et al. (US2012/0222722) in view of Mazzoni et al. (US Patent No. 3,990,431).
For claim 1, Baruchi et al. discloses a fitting (fig. 1B) comprising a first plate (12) configured of one or a plurality of transparent plates ([0066] transparent plates); a second plate (14) configured of one or a plurality of plates and arranged substantially in parallel with the first plate: a transparent [0065] triangular prism (20) that is disposed between the first and second plates, is configured of a first side along the first plate and second and third sides which have an angle with respect to the first side in a sectional view, and forms three types of optical paths of sunlight that directly reaches the second side, sunlight that is totally reflected on the third side and reaches the second side, and sunlight that reaches the second side after being totally reflected on the third side and the first side in order, with respect to sunlight incident through the first plate (inherent since the first plate is a triangular prism): and a solar heat receiving unit (24) that is installed on the second side that is a side on a lower side out of the second and third sides of the triangular prism, and receives solar heat.
Baruchi et al. does not disclose that a desiccant element having hygroscopicity is disposed between the first and second plates and that the solar heat receiving unit releases absorbed heat by heating the desiccant element using the received heat.
Mazzoni et al. discloses the obviousness of releasing absorbed moisture from a desiccant element having hygroscopicity placed between a first plate (fig. 2, 14) and a second plate (16) by heating the desiccant material (col. 6 lines 44-48).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a desiccant element having hygroscopicity between the first and second plates and release moisture absorbed by the desiccant element with the heat received by the solar heat receiving unit of Baruchi et al. as made obvious by Mazzoni et al. to remove moisture from the area between the first and second plates and increase the durability and efficiency of the fitting. 
For claim 2, the combination discloses that the second plate (Baruchi fig. 1B, 14) and the desiccant element (Mazzoni et al. col. 3 line 13, Silica gel is transparent) are transparent.

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a desiccant fitting having all the limitations set forth in claims 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633